                         Case 3:20-mj-00127              Document 1       Filed 06/05/20        Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                  __________     of Oregon
                                                             District of __________

                  United States of America                          )
                             v.                                     )
                                                                    )     Case No.     3:20-mj-00127
                                                                    )
                                                                    )
               DAVID AARON SHELOFSKY                                )
                                                                    )
                          Defendant(s)
                            CRIMINAL COMPLAINT
              %<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              January 26, 2017, to Present      in the county of             Clackamas          in the
                       District of             Oregon          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 1343                                 Wire Fraud
18 U.S.C. § 1957                                 Money Laundering




         This criminal complaint is based on these facts:
See the attached affidavit of IRS-CI Special Agent Abraham Smith, incorporated herein.




         ✔ Continued on the attached sheet.
         u

                                                                                   By telephone IAW Fed. R. Crim P. 4.1
                                                                                              Complainant’s signature

                                                                                   Abraham Smith, IRS-CI Special Agent
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
               3:47
WHOHSKRQHDWBBBBBBBBSP

Date:             06/04/2020
                                                                                                 Judge’s signature

City and state:                           Portland, OR                          Hon. Youlee Yim You, U.S. Magistrate Judge
                                                                                               Printed name and title
